Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
bypass logic having a first clock input, a second clock input, a bypass control input, and a bypass logic output, the first clock input coupled to the divider output, the second clock input coupled to the reference clock input, and the bypass logic output coupled to the clock domain input;
delay logic coupled to the controller, the delay logic including a reset input, a first delay logic output and a second delay logic output, the reset input configured to receive a reset signal, the first delay logic output coupled to the bypass control input, the second delay logic output coupled to the controller input, and the reset management logic configured to: provide a bypass control signal at the first reset output responsive to the reset signal; and provide a reset control signal at the second reset output responsive to the reset signal and delayed relative to the bypass control signal.
In regard to Claim 9:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
bypass logic having a first clock input, a second clock input, a bypass control input, and a bypass logic output, the first clock input coupled to first divider output, the second clock input coupled to the first reference clock input, and the bypass logic output coupled to the first clock domain input;

In regard to Claim 16:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
 bypass logic having a first clock input, a second clock input, a bypass control input, and a bypass logic output, the first clock input coupled to first divider output, the second clock input coupled to the first reference clock input, and the bypass logic output coupled to the first clock domain input;
delay logic coupled to the controller, the delay logic including a reset input, a first delay logic output and a second delay logic output, the reset input configured to receive a reset signal, the first delay logic output coupled to the bypass control input, the second delay logic output coupled to the controller input, and the reset management logic configured to: provide a bypass control signal at the first reset output responsive to the reset signal; and provide a reset control signal at the second reset output responsive to the reset signal and delayed relative to the bypass control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896